Exhibit 10.12

 

SECOND AMENDMENT TO FIRST PREFERRED SHIP MORTGAGE

 

This SECOND AMENDMENT TO FIRST PREFERRED SHIP MORTGAGE (this “Amendment”) is
entered into as of July 12, 2005, between DIAMOND JO, LLC (formerly known as
Peninsula Gaming Company, LLC), a Delaware limited liability company (the
“Shipowner”), and WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and agent for the Lenders (“Agent”; Agent, together with its successors
and assigns, is referred to herein as the “Mortgagee”).

 

W I T N E S S E T H:

 

WHEREAS, the Shipowner, Diamond Jo Worth, LLC, a Delaware limited liability
company, and The Old Evangeline Downs, L.L.C., a Louisiana limited liability
company, as borrowers (collectively, “Borrowers”), the Mortgagee, and the
‘Lenders’ (as defined therein) are parties to that certain Loan and Security
Agreement dated as of June 16, 2004, as amended by that certain First Amendment
to Loan and Security Agreement dated as of November 10, 2004, as further amended
by that certain Second Amendment to Loan and Security Agreement dated as of even
date herewith (the “Second Amendment to Loan Agreement”) and as supplemented by
that certain Borrower Supplement No. 1 dated as of May 13, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

 

WHEREAS, as an inducement for the Mortgagee and the Lenders to enter into the
Loan Agreement, the Shipowner executed and delivered that certain First
Preferred Ship Mortgage dated as of June 16, 2004, recorded on June 16, 2004, at
11:19 a.m., Eastern time, recorded in Batch No. 255033, Doc. ID 2290064 in the
official records of the National Vessel Documentation Center, as amended by that
certain First Amendment to First Preferred Ship Mortgage dated as of
November 10, 2004, recorded on November 10, 2004 at 12:35 p.m., Eastern time,
recorded in Batch No. 308221, Doc. ID 2884534 in the official records of the
National Vessel Documentation Center (as amended, the “Mortgage”; capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to such terms in the Mortgage), in favor of the Mortgagee for the
benefit of the Lender Group;

 

WHEREAS, Borrowers, the Mortgagee and the Lenders have agreed to amend the Loan
Agreement pursuant to the Second Amendment to Loan Agreement; and

 

WHEREAS, the Shipowner and the Mortgagee have agreed to amend the Mortgage on
the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Amendments to the Mortgage.

 

(a)           The cover page of the Mortgage is hereby modified and amended by
deleting “$50,000,000” therefrom and in place thereof inserting “$64,666,667”.

 

--------------------------------------------------------------------------------


 

(b)           The preamble of the Mortgage is hereby modified and amended by
deleting “the Shipowner and The Old Evangeline Downs, L.L.C., a Louisiana
limited liability company, as borrowers” therefrom and in place thereof
inserting “the Shipowner, Diamond Jo Worth, LLC, a Delaware limited liability
company, and The Old Evangeline Downs, L.L.C., a Louisiana limited liability
company, as borrowers”.

 

(c)           Section 4 of the Mortgage is hereby modified and amended by
“$50,000,000” therefrom and in place thereof inserting “$64,666,667”.

 

2.             No Other Amendments or Waivers.  Except as expressly set forth
above, the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment of any right, power or remedy of the Mortgagee or the
Lenders under the Mortgage or any of the other Loan Documents, nor constitute a
waiver of any provision of the Mortgage or any of the other Loan Documents. 
Except as expressly set forth above, the text of the Mortgage and all other Loan
Documents shall remain unchanged and in full force and effect and the Shipowner
hereby ratifies and confirms its obligations thereunder.  This Amendment shall
not constitute a modification of the Mortgage or any of the other Loan Documents
or a course of dealing with the Mortgagee or the Lenders at variance with the
Mortgage or the other Loan Documents such as to require further notice by the
Mortgagee or the Lenders to require strict compliance with the terms of the
Mortgage and the other Loan Documents in the future, except as expressly set
forth herein.  The Shipowner acknowledges and expressly agrees that the
Mortgagee and the Lenders reserve the right to, and do in fact, require strict
compliance with all terms and provisions of the Mortgage and the other Loan
Documents, as amended herein.  The Shipowner has no knowledge of any challenge
to the Mortgagee’s or any Lender’s claims arising under the Loan Documents, or
to the effectiveness of the Loan Documents.

 

3.             Conditions Precedent to Effectiveness.  This Amendment shall
become effective as of the date hereof when, and only when, the Mortgagee shall
have received:

 

(a)           counterparts of this Amendment duly executed and delivered by the
Shipowner and the Mortgagee;

 

(b)           evidence in form and substance satisfactory to the Mortgagee that
the Shipowner shall have received all licenses (including the Gaming Licenses),
approvals or evidence of other actions required by any Governmental Authority,
including the Louisiana Regulatory Authorities and the Iowa Gaming Authorities,
in connection with the execution and delivery by the Shipowner of this Amendment
or with the consummation of the transactions contemplated hereby; and

 

(c)           such other information, documents, instruments or approvals as the
Mortgagee or the Mortgagee’s counsel may reasonably require.

 

4.             Representations and Warranties of the Shipowner.  In
consideration of the execution and delivery of this Amendment by the Mortgagee,
the Shipowner hereby represents and warrants in favor of the Mortgagee and the
Lenders as follows:

 

(a)           the execution, delivery, and performance by the Shipowner of this
Amendment have been duly authorized by all necessary action on the part of the
Shipowner;

 

2

--------------------------------------------------------------------------------


 

(b)           the execution, delivery, and performance by the Shipowner of this
Amendment do not and will not (i) violate any provision of federal, state, or
local law or regulation applicable to the Shipowner, the Governing Documents of
the Shipowner, or any order, judgment, or decree of any court or other
Governmental Authority binding on the Shipowner, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of the Shipowner, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of the Shipowner, other than Permitted Liens (as defined in
the Loan Agreement), or (iv) require any approval of the Shipowner’s members or
shareholders or any approval or consent of any person or entity under any
material contractual obligation of the Shipowner;

 

(c)           the execution, delivery, and performance by the Shipowner of this
Amendment do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority or other person or entity, other than any consent or approval that has
been obtained and remains in full force and effect;

 

(d)           this Amendment, when executed and delivered by the Shipowner, will
be the legally valid and binding obligation of the Shipowner, enforceable
against the Shipowner in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally;

 

(e)           No Default or Event of Default exists under the Mortgage or the
other Loan Documents; and

 

(f)            As of the date hereof, all representations and warranties of the
Shipowner set forth in the Mortgage and the other Loan Documents are true,
correct and complete in all material respects, except to the extent such
representation or warranty expressly relates to an earlier date (in which case
such statement was true and correct on and as of such earlier date).

 

5.             Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.  In proving this
Amendment in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by e-mail transmission of an adobe file format document (also
known as a PDF file) shall be deemed an original signature hereto.

 

6.             Reference to and Effect on the Loan Documents.  Upon the
effectiveness of this Amendment, on and after the date hereof, each reference in
the Mortgage to “this Mortgage”, “hereunder”, “hereof” or words of like import
referring to the Mortgage, and each reference in the other Loan Documents to
“the Mortgage”, “thereunder”, “thereof” or words of like import referring to the
Mortgage, shall mean and be a reference to the Mortgage as amended hereby.

 

7.             Costs, Expenses and Taxes.  The Shipowner agrees to pay on demand
all costs and expenses in connection with the preparation, execution, and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the

 

3

--------------------------------------------------------------------------------


 

fees and out-of-pocket expenses of counsel for the Mortgagee with respect
thereto and with respect to advising the Mortgagee as to its rights and
responsibilities hereunder and thereunder.  In addition, the Shipowner agrees to
pay any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, and agree to save the
Mortgagee and the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes. 
The Shipowner hereby acknowledges and agrees that the Mortgagee may, without
prior notice to Borrowers, charge such costs and fees to Borrowers’ Loan Account
pursuant to Section 2.6(d) of the Loan Agreement.

 

8.             Section Titles.  The section titles contained in this Amendment
are included for the sake of convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the parties.

 

9.             Entire Agreement.  This Amendment and the other Loan Documents
constitute the entire agreement and understanding between the parties hereto
with respect to the transactions contemplated hereby and thereby and supersede
all prior negotiations, understandings and agreements between such parties with
respect to such transactions.

 

10.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE PROVISIONS IN THE SHIP MORTGAGE ACT, OR WHEN APPLICABLE, BY THE
GENERAL MARITIME LAWS OF THE UNITED STATES.

 

11.           Loan Document.  This Amendment shall be deemed to be a Loan
Document for all purposes.

 

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

SHIPOWNER:

DIAMOND JO, LLC (formerly known as
Peninsula Gaming Company, LLC), a Delaware
limited liability company

 

 

 

 

 

By:

/s/Natalie A. Schramm

 

Title:

Chief Financial Officer

 

 

 

 

MORTGAGEE:

WELLS FARGO FOOTHILL, INC.,

a California corporation

 

 

 

 

By:

/s/Larissa Megerdichian

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF THE SHIPOWNER

 

STATE OF Iowa

 

COUNTY OF Dubuque

 

On 5/10/05, the person named above acknowledged execution of the foregoing
instrument in his or her stated capacity for the purpose therein contained.

 

 

 

 

 

 

NOTARY PUBLIC

 

 

 /s/Karen M. Beetem

 

 

 

 

 

My commission expires:

10/20/07

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF MORTGAGEE

 

STATE OF CALIFORNIA

 

COUNTY OF Los Angeles

 

On 5/11/05, the person named above acknowledged execution of the foregoing
instrument in his or her stated capacity for the purpose therein contained.

 

 

 

 

 

 

NOTARY PUBLIC

 

 

/s/ K. Melissa Chavez

 

 

 

 

 

My commission expires:

3/19/09

 

--------------------------------------------------------------------------------